Title: From George Washington to John Rumney, Jr., 24 January 1788
From: Washington, George
To: Rumney, John Jr.



Sir,
Mount Vernon January 24th 1788

In answer to your letter of the 22d I can only, in addition to what I have formerly written to you on the subject of the claims on the surplus (if any) of the estate of the deceased Colo. Thomas Colvill, say, that I, who in fact had very little to do in the administration of that Estate previous to the dispute with Great Britain, and nothing during the continuation of it for the nine or ten years that I was absent, have done every thing in my power, since my return home, to bring the accts to a close in some manner or another. To this end I have called upon the Son and Heir of Mr John West (deceased) who was the principal acting Executor of Colo. Colvill—upon the Revd Mr West & Colo. George West his Brothers, the former of whom is, and the latter was (before his death) the Executors of John West—and upon Major Little, the Agent of Lord Tankerville, for all the papers and information that can throw lights on these accts. and such as I have been able to obtain—imperfect indeed they are!—are placed in the hands of a Gentleman of the Law, well acquainted with this kind of business to make a proper digest and arrangement of them, which, when accomplished, will be exhibited in the Court. and then—as I mentioned in a former letter, whatever is right and proper for me to do under the will, agreeable to Law, I shall do with out delay, or hesitation.
It must seem strange to persons not acquainted with the Circumstances, that a matter of this sort should lye in an unfinished state so long. The truth of the case is—that Colo. Thomas Colveil’s

affairs were so blended with his brother John Colvell (to whom he was sole Executor and a Legatee)—and these again so entangled with debts, to the Tankerville family—also with an important sale of land made by Thomas Colvell, as Executor of John Colvell, to John Semple which involved disputes, references &c. and moreover with Law-suits in other cases—all of which together, with more exertion than I believe fell to the lott of Mr West, could not have brought matters to a close before hostilities commenced; and the Courts of Justice were shut; after this, the death of Mr West, and my absence (Mrs Colvell the Executrix of the will being also dead) put an entire stop to this business; and since, the disordered state in which that Gentleman has left his papers—or rather no papers—has occasioned more trouble and vexation to me engrossed as my time is with a multitude of other matters than any private circumstance of my life has ever done to renew and bring this business if possible to a satisfactory issue. However, I am determined that the accounts and disputes shall be liquidated—and the best, or worst known without much more delay; for this purpose I have this day written to the Gentleman who is vested with all the Papers to have them adjusted upon the best ground he can take for the accomplishment of this work. I am &c.

G. Washington

